DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or fairly suggest (claim 1) a method, comprising: receiving, at a collaboration platform, an indication of a start of a transaction between a first user account and a second user account of the collaboration platform; responsive to the indication, generating, by the collaboration platform, a transaction start entry in a secure ledger, the transaction start entry including a hash value and a previous entry hash value associated with a previous entry in the secure ledger, and the transaction start entry including a first user account identifier associated with the first user account and a second user account identifier associated with the second user account; receiving, at the collaboration platform, a first identifier of a first virtual item to be transferred from the first user account to the second user account within the collaboration platform as a first part of the transaction; receiving, at the collaboration platform, a second identifier of a second virtual item to be transferred from the second user account to the first user account within the collaboration platform as a second part of the transaction; performing the transaction by generating a plurality of entries in the secure ledger to record 

Independent claims 10 and 17 are comparable.

The nearest prior art is Lee et al. (US 2020/0406145). Lee et al. teaches many aspects of the claimed invention including using block chain technology including hashes to record an exchange of virtual items between a first user and a second user. There is, additionally (see paragraph 0007) the mention of trading of multiple items through the system.

Lacking in Lee et al. is a teaching of a transaction start entry in the secure ledger as described in the claims, pairing an exchange of a first virtual item and a second virtual item as separate but paired entries in the secure ledger linked one to the other in the secure ledger in the manner claimed and then concluding the paired transaction entries with a transaction resolved entry in the manner claimed.

In Lee et al. by contrast, transactions are not paired in the manner of those four entries. To exchange two items in Lee et al., one would likely either group items into a single ledger 

	The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANIEL A HESS/Primary Examiner, Art Unit 2876